Title: To John Adams from Richard Cranch, 13 October 1785
From: Cranch, Richard
To: Adams, John


          
            Dear Sir
            Boston Octr. 13th. 1785.
          
          Your esteemed Favour of the 27th of April came safe to hand. As you had then but just heard of your Appointment to the Court of G: Britain, you could only give me your Sentiments, as a Statesman, what would probably be your Difficulties, and what your Prospects of surmounting them. We have since had the Happiness of receiving a number of Letters from your most excellent Lady, and amiable Daughter, informing us of your safe Arrival in London, your Presentation at Court &c. I am glad to find that you had so polite a Reception.— You will have a very complex Business, to examine into, and adjust. The relative Advantages and disadvantages of particular Measures that may be proposed, must be carefully weighed; and such a Reciprocity of Advantages to both Countries be interwoven in the whole System as may make it the Interest of both to adhere strictly to the Terms of the Treaty that may be formed. G: Britain, as a great manufacturing Nation, must certainly reap very solid Advantages from having a large and continually increasing Market for her Manufactures in America, provided that America at the same time be placed, by Treaty, under such Circumstances as to be able to make certain and seasonable Remittances for what she receives from her. This was freely acknowledged before the War; and of this the many capital Fortunes in England that were made out of the american Trade, are a sufficient Proof. On the other hand the fatal Effects arising from the want of being placed under such Circumstances for making Remittances, are severely felt at this present Moment by the Merchants of both Countries. The numerous Bankruptcies that have already taken place, and the many others that probably must take place both in England and America, afford, as I conceive, the fullest Evidence of the Necessity of such a Reciprocity as I have mention’d above.
          We have, in the vast Extent of the United States, the means of making Remittances equal to the largest Importations from G: Britain, provided our Trade with that Nation and her Dependancies was placed upon a free and generous Footing. Rice and Indigo from S: Carolina and Georgia: Naval-Stores, Indian-Corn, Pork, Lumber, Tobacco, Hides &c from N: Carolina: Tobacco, Indian Corn, Flour, Furrs, Deer-Skins &c from Virginia and Maryland: Bar-Iron, Wheat, flour, and Provisions of all kinds from Pensylvania, Jersies and Conecticutt: Whale-Oil and other fish-Oil, Whale-Bone, Sperma Ceti Oil and Head-Matter, refined Sperma Ceti, and Sperma-Ceti-Candles; Cod-Fish, Mackerel, Herrings &c, together with Pot Ash, Pearl Ash, Furrs, Ship-Timber, Masts and Sparrs, Plank and Lumber of all kinds, are and may be produced in great abundance from this State and New Hampshire. If a freedom of circuitous Navigation was to take place on a large and generous footing, the Americans would thereby be able to add largely to the value of their Exports by the additional amount of Freight, sale of Vessells &c which, at the same time that it would encourage Ship-building among us (which was formerly a great Article of Remittance) must enlarge the demands for the Manufactures of G Britain to a degree not easily to be conceived of; while it would enable us to make our Remittances for them seasonably and punctually, which is the very Life of Trade.
          Our Trade with G: Britain since the Peace, has, for want of System, been very disadvantageous both to the Importer here and to the Merchant in England. The erroneous Idea that took place among the Merchants of Europe at the commencement of the Peace, that Goods were exceeding scarce in America, and would fetch a great Profit to those that could get their Goods soonest to the american Market, occasioned an amazing over-stock and Glut; so that they were soon sold off in prodigious Quantities at publick Auction for much less than the first Cost. This being the Case with the Adventurers from Europe, the dammage did not stop there and terminate with the large Sums that they sunk; but it had a further fatal Effect on our own Merchants.
          Our Merchants, thinking that on the restoration of Peace Trade would go on as it had done formerly, sent Orders for large Assortments of Goods on their own Accounts. These Orders made a noise among the Manufacturers in England, and caused a temporary brisk Demand for their Manufactures; this occasioned their Goods to rise; and accordingly they were observ’d in general to be put up at a much higher Rate than they used to be before the War. Goods thus ordered, coming high charg’d to an overstock’d and glutted Market, could not be sold unless at a very great Loss; so that the only Alternative with many was, either to sell their Goods at a certain Loss, and so be ruined by the Sale; or else not to sell them untill they would fetch a Price, and so be ruined gradually by the accumulated Charges and Expences of Store-hire, House-Rent, Interest-Money &c untill at last the Merchant in London, for want of due Remittance, impowers an Agent here, who seizes on all that is left, which perhaps at last will not amount to five Shillings in the Pound of his Debt.— And so their Trade is ended much to the disadvantage of both. Another very bad Effect of the prodigious Quantities of british Goods that came to our Market was this, that the Lowness of the Price at which they were sold tempted almost every Body through the Country to purchase European Goods and pay the Gold and Silver for them, which was immediately ship’d off to G: Britain in prodigious Quantities.— Here you see “the Henn that lay’d the Golden Egg was kill’d”. Specie is now become excessive scarce, and other Channels of Remittance are shut up; so that unless by Treaty there can be a circuitous method of Remittance agreed upon between the two Nations by a free Navigation, I see not but that we must for our own Interest (and I may say for theirs also) break off Trade with G: Britain: for, to what good purpose is it to buy their Goods when we cannot pay for them?— We found that during the War Necessity soon convinced us that we could make our own Woollens and Linnens very easily, and the Foundations that were than laid for large Manufactories, would soon have furnished us in a great measure with the necessary Cloathing in both kinds. But the Flood of English Goods that came in upon us at the Peace, soon stopt the Spinning-Wheel the Loom and the fulling-Mill, which at the Close of the War were so fully employ’d. The great Scarcity of Money occasioned by the large Exportations of Gold and Silver to England, brings on us a Train of other Evils that are now severely felt by a great Proportion of the good People of this State— A little before and at the close of the War silver-Money was exceeding plenty, and the Produce of Farms sold very high, this made Lands to be in great demand, and great numbers of our People purchased Houses, Farms, and other Estates at a high Price, having then a fair Prospect of soon raising the Money to pay for them. But a Scarcity of Money soon after taking place (for the Reasons mentioned) Lands and Stock consequently fell in their Price as fast as they had arisen some time before. This Change has brought many of our Country People into very difficult Circumstances, and rendered them unable to pay their Debts and Taxes with Punctuality: the Consequence of which has been a great increase of Law-Suits Failures, Abscondings &c in all our Counties, to the great Distress of Families and sowering of their Minds with respect to publick Measures; which I fear will produce a strenuous Effort in the Genl. Court (which sits next Week) to get a Paper Currency again Issued and made a Tender in certain Cases.
          I hope you will excuse my endeavouring to trace out to you so particularly the bad Effects that have already taken place among us by means of carrying on Trade without System and without means of Remittance. My being connected with both the Legislative and Judicial Departments and residing on the Spot gives me an Oportunity of knowing the Evil more fully than you can while in Europe; and your publick Character and the arduous Task that you have before you, makes me wish to give you every Information in my Power that may in any Degree assist you in your great Undertaking. Altho’ I cannot point out the Cure, yet it may be of some use towards it, for you to know more fully the Disease.— We have been made happy in the Return of your very sensible and most amiable Son. He is now at Haverhill with his Uncle Shaw, by Advice of the President, to perfect himself in Greek. It is proposed that he shall enter the University next Spring, soon enough to attend the philosophical Lectures. I suppose that he will be admitted into the same Class with my Son, who is now in his third Year at Colledge. You will receive Letters by this Conveyance (Capt. Cushing) from our whole Circle, to which I referr you for domestick Information. I am with the tenderest Regards to your dear Wife and Daughter, your most affectionate Friend and Brother—
          
            Richard Cranch
          
          
            Master Charles and my Billy din’d with me to day; they seem very much attach’d to each other, and as far as I can learn, have thus far behaved in a manner that is unblamable Billy has been there two Years, and is remarkably Steady, which I think will be of some Service to his Cousin on his first introduction. Master Charles has a good Room; it is the Room that makes the N: West Corner of Hollis-Hall on the lower Floor, next to Holden-Chapple. Billy has this year a Chamber up two pair of Stairs in the middle of the same Colledge, reckon’d one of the best Rooms in that Colledge. (We are all well.)
          
        